                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:17-cv-76-FDW

JOSHUA L. BURR,                           )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                           ORDER
                                          )
MACON COUNTY SHERIFF’S OFFICE, et al., )
                                          )
                  Defendants.             )
__________________________________________)

        THIS MATTER comes before the Court on a Motion for Summary Judgment by

Defendants Scott Marion, Justin Crane, and Dale Clouse. (Doc. No. 24).

        I.     BACKGROUND

        A.     Procedural Background

        Pro se Plaintiff Joshua L. Burr, a former inmate at Mountain View Correctional

Institution in Spruce Pine, North Carolina, filed this action under 42 U.S.C. § 1983 on March 16,

2017, alleging claims of excessive force against Defendants for conduct while he was a pre-trial

detainee at the Macon County Detention Center. Moving Defendants are Dale Clouse, Justin

Crane, and Scott Marion, who were all working as officers at the Macon County Detention

Center at all relevant times. Plaintiff alleges that Defendants Clouse and Crane violated

Plaintiff’s federal constitutional rights by placing him in a restraint chair for about two hours in

extremely tight, four-point restraints, and that Defendant Marion failed to intervene to loosen the

restraints.

        On October 12, 2018, Defendants filed the pending summary judgment motion. (Doc.

                                                  1
No. 24). On October 16, 2018, this Court entered an order in accordance with Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), advising Plaintiff of the requirements for filing a

response to the motion for summary judgment and of the manner in which evidence could be

submitted to the Court. (Doc. No. 26). Plaintiff did not respond to the summary judgment

motion and the time to do so has passed.1

       B.      Factual Background

       1.      Plaintiff’s Allegations

       Plaintiff alleges the following facts to support his claim:

       On 3/7/2017 at approximately 9:00 a.m. after trying to get the attention of the
       medical officer [Defendant Clouse] by tapping on the door, since the food flat was
       closed due to me being on “lockdown” for an argument the night before Officer
       [Clouse] came in my cell and told me to put my hands behind my back which I
       did advising that it hurt to do so due to a spinal injury that I received the previous
       year by being assaulted by an inmate Kris Prince while in the custody of MCSO,
       Officer [Clouse] took me upstairs via the elevator while jerking on the cuffs took
       and to a holding cell 238, and put me in a restraining chair with my hands behind
       my back and puling the straps as tight as he could and for almost 3 hours. I was
       retightened in that chair by Officer Justin Crane and Office Mace pulling the
       straps with all the strength they had, this caused me extreme pain and discomfort
       due to my injury until my shoulders were throbbing and shooting pain, up my
       arms and neck. I advised them by yelling that it hurt and to please put my hands
       in the straps (soft cuffs) on the side. They kept my arms behind my back, while
       Scott Marion sat in a chair in front of my cell and folded his arms watching me.
       They are aware of my condition, which is worsened as a result in pain and
       stiffness affecting my dexterity with my hands. It has caused me great anxiety
       and depression as well as the physical damage. I will have no chance of
       continuing my trade as an electronic technician/fiber/optic tech/installer.

(Doc. No. 1 at 3-4). Here, based on his factual allegations, it appears that Plaintiff

purports to bring a claim against Defendants Crane and Clouse for excessive force, with a


1 Because Plaintiff did not file a response to the summary judgment motion, he is deemed to
have abandoned his claims. See Crosby v. Gastonia, 635 F.3d 634, 637 n.3 (4th Cir. 2011). In
an abundance of caution, however, the Court will address the merits of Plaintiff’s claims.


                                                  2
failure to intervene claim against Defendant Marion. Plaintiff seeks declaratory and

injunctive relief, as well as compensatory damages. (Id. at 4).

       2.      Defendants’ Summary Judgment Evidence

       In support of their summary judgment motion, Defendants have presented affidavits of

Corporal Brian Mitchell, Defendant Dale Clouse, Defendant Scott Marion, Macon County Sheriff

Robert Holland, a Jail Incident Report, videotaped footage of Plaintiff being held in the chair

restraint, and the Macon County Detention Center’s Restraint Chair Policy. Defendants’ summary

judgment evidence shows that on March 3, 2017, Officer Dale Clouse was passing out morning

medications to inmates, including Plaintiff. (Doc. No. 25-2 at ¶ 3: Dale Clouse Aff., Ex. B).

Plaintiff had to have his medications crushed because multiple inmates and staff had reported that

he was hoarding his medications and selling and/or trading them to other inmates, who would snort

the medication after lights out. (Id. at ¶ 4). When Plaintiff came to the door to receive his

medication, he was acting strangely. (Id. at ¶ 5). Specifically, Plaintiff got down on his knees at

the food port and kept the right half of his body hidden behind the door and wall. (Id. at ¶ 6). He

acted as if he had taken the medication, but Officer Clouse could see Plaintiff placing his pill cup

on the floor before bringing it up to his mouth to consume it. (Id. at ¶ 7). Plaintiff acted as if he

had taken his medication, but Officer Clouse observed that the only thing that came out of the pill

cup was a very small amount of powder that landed on Plaintiff’s lips. (Id. at ¶ 8).

       Officer Clouse called for Plaintiff’s cell door to be opened, at which time Plaintiff stood

up and stomped on another pill cup that was on the floor and scooted his foot on the ground before

kicking the pill cup toward the back of the cell. (Id. at ¶ 9). Officer Clouse observed white powder

going across the floor in Plaintiff’s cell. (Id.). Officer Clouse advised Plaintiff that he would



                                                 3
notify Sergeant Marion and Dr. Creel that he was still making attempts to hoard his medication.

(Id. at ¶ 10).

        After Officer Clouse closed and secured the door to Plaintiff’s cell, Plaintiff began

screaming and hitting the door to his cell, at which time Officer Clouse ordered that the cell door

be re-opened. (Id. at ¶ 11). Plaintiff continued to yell and threatened Officer Clouse that if he

came back into the cell he “would be sorry.” (Id. at ¶ 12). After being placed in handcuffs, Plaintiff

continued to threaten Officer Clouse and Officer Gibson, another officer on duty at the time, and

tried to pull his hands away from Officer Clouse. (Id. at ¶ 13). Officer Clouse escorted Plaintiff

to the elevator, where they were met by Sergeant Scott Marion. (Id. at ¶ 14). While in the elevator,

Plaintiff continued to try to pull away from Officer Clouse and scream obscenities and threats at

him and Sergeant Marion. (Id. at ¶ 15).

        After exiting the elevator, Plaintiff was advised that he was being escorted to the restraint

chair for his safety and the officers’ safety. (Id. at ¶ 16). Officer Clouse, Corporal Crane, and

Officer Mace placed Plaintiff in the restraints, while Plaintiff continued to yell obscenities and

threats and stated he could snort his pills if he wanted to. (Id. at ¶ 17). After being placed in a

cell, Plaintiff told Officer Clouse that he was going to find him “on the outside” and kill him. (Id.

at ¶ 18). After being continually advised to calm down, Plaintiff told Officer Clouse to “go fuck

himself” and that he was going to sue him. (Id.).

        A subsequent search of Plaintiff’s cell revealed that Plaintiff had various straws made from

paper, with one straw having white powder on one end and in the inside. (Id. at ¶ 19). Plaintiff

also had various contraband items, including a large cup with a liquid that smelled like alcohol,

which were all removed from his cell and shown to Lieutenant Steve Stewart and Sergeant Doug



                                                  4
Hampton. (Id.). Plaintiff confirmed that he did, in fact, have alcohol when he told the officers not

to throw his stuff away and that “hootch is good stuff, don’t pour that out!” (Id. at ¶ 19).

        Officer Clouse drafted a Jail Incident Report on the date of the accident. (Doc. No. 25-3:

Ex. C). The report notes that Officers Clouse, Crane, and Mace used force in the form of custodial

escort and management chair. (Id. at 3). Plaintiff was held in the cell in the restraint chair for

approximately two hours, during which time he was given breaks from the restraints as he

constantly moved his body around in attempts to break free from the restraint chair. (Doc. No. 25-

4: Ex. D). Officer Scott Marion closely monitored Plaintiff during his time in the restraint chair.

(Doc. No. 25-5, Scott Marion Aff., Ex. E). Marion asserts that he “advised [Plaintiff] to calm

down because he was trying to break free from the restraints and yelling obscenities and

profanities.” (Id. at ¶ 6).

        In support of summary judgment, Defendants have also submitted the Macon County

Detention Center Facility Policy and Procedure Manual’s Restraint Chair Policy, which states that

“[d]etention staff will use the restraint chair to control inmates who display behavior which may

or does result in extensive destruction of property or who are in danger of causing physical harm

to themselves or others.” (Doc. No. 25-6 at 1, Ex. F). Defendants assert that Plaintiff’s behavior

put Plaintiff, Defendants, and other inmates in danger of physical harm, and that Defendants

followed the Restraint Chair Policy in restraining Plaintiff. See (Doc. No. 25 at p. 5; Doc. No. 25-

7: Robert L. Holland Aff., Ex. G).

        II.     STANDARD OF REVIEW

        Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). A factual dispute is genuine “if the evidence is such that a reasonable jury could return a

                                                 5
verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

When determining whether a genuine issue has been raised, the court must construe all

inferences and ambiguities against the movant and in favor of the non-moving party. United

States v. Diebold, Inc., 369 U.S. 654, 655 (1962).

       The party seeking summary judgment has the initial burden of demonstrating that there is

no genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the

movant has made this threshold demonstration, the non-moving party, to survive the motion for

summary judgment, may not rest on the allegations averred in his pleadings. Id. at 324. Rather,

the non-moving party must demonstrate specific, material facts exist that give rise to a genuine

issue. Id. Under this standard, the existence of a mere scintilla of evidence in support of the

non-movant’s position is insufficient to withstand the summary judgment motion. Anderson,

477 U.S. at 252. Likewise, conclusory allegations or denials, without more, are insufficient to

preclude granting the summary judgment motion. Dash v. Mayweather, 731 F.3d 303, 311 (4th

Cir. 2013). “Only disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment. Factual disputes that are

irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248. Further, Rule 56

provides, in pertinent part:

       A party asserting that a fact cannot be or is genuinely disputed must support the
       assertion by:
       (A) citing to particular parts of materials in the record, including depositions,
       documents, electronically stored information, affidavits or declarations,
       stipulations (including those made for purposes of the motion only), admissions,
       interrogatory answers, or other materials; or
       (B) showing that the materials cited do not establish the absence or presence of a
       genuine dispute, or that an adverse party cannot produce admissible evidence to
       support the fact.

FED. R. CIV. P. 56(c)(1). Accordingly, when Rule 56(c) has shifted the burden of proof to the

                                                 6
non-movant, the non-movant must show the existence of a factual dispute on every essential

element of his claim.

       III.    DISCUSSION

       As Plaintiff was a pre-trial detainee when the incident occurred, his excessive force claim

is analyzed under the Fourteenth Amendment. Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473

(2015). To prevail on his excessive force claim, Plaintiff must establish that the force used was

objectively unreasonable. Id. In Kingsley, the Supreme Court set forth several, non-exclusive

factors in assessing whether an officer’s use of force was reasonable:

       Considerations such as the following may bear on the reasonableness or
       unreasonableness of the force used: the relationship between the need for the use
       of force and the amount of force used; the extent of the Plaintiff’s injury; any
       effort made by the officer to temper or to limit the amount of force; the severity of
       the security problem at issue; the threat reasonably perceived by the officer; and
       whether the plaintiff was actively resisting.

Id. at 2473 (citing Graham v. Connor, 490 U.S. 386, 395, 396 (1989)). In assessing whether

Defendant used excessive force, this Court must make that determination “from the perspective

of a reasonable officer on the scene, including what the officer knew at the time, not with the

20/20 vision of hindsight.” Id. (citing Bell v. Wolfish, 441 U.S. 520, 540 (1979)). In addition,

the Court must “account for the ‘legitimate interests that stem from [the government’s] need to

manage the facility in which the individual is detained,’ appropriately deferring to ‘policies and

practices that in th[e] judgment’ of jail officials ‘are needed to preserve internal order and

discipline and to maintain institutional security.’” Id.

       Applying the Kingsley factors, the Court finds that Defendants’ use of force was

objectively reasonable. First, the relationship between the need for force and the amount of force

used to restore discipline was closely matched. Here, the undisputed evidence demonstrates that


                                                  7
placing Plaintiff in a restraint chair for a little over two hours as a result of Plaintiff’s irate

behavior after being caught trying to hoard medication was rationally related to the purpose of

restoring and maintaining order at the detention center. Furthermore, Defendants have presented

evidence on summary judgment that, before and at the time Plaintiff was placed in the restraint

chair, he was hitting the door to his cell, yelling obscenities and threats to various officers,

disregarding officers’ orders to calm down and stop resisting, and resisting as he was escorted to

another cell. Throughout the time Plaintiff was in the restraint chair, he was relieved from the

restraints multiple times and an officer was observing Plaintiff the entire time. Moreover,

Defendants note that all policies and procedures were followed when Plaintiff was placed in the

restraint chair.

        As for Plaintiff’s alleged injuries, Plaintiff alleged in the Complaint that being held in the

restraint chair exacerbated preexisting injuries to his spine and resulted in lessened dexterity in his

hands, and that he can no longer work as an electronic technician/fiber/optic tech/installer.

Plaintiff has presented no medical evidence, however, to show that he was injured as a result of

being held in the restraints. Furthermore, Defendants have contended on summary judgment that

any spinal injuries that Plaintiff may have resulted from a physical fight that he had with another

inmate about a year before the incident. Defendants further argue that Plaintiff only exacerbated

his injuries by attempting repeatedly to remove himself from the restraints while in the chair. The

videotaped footage of the incident does show that Plaintiff repeatedly periodically moved around

in the chair, attempting to loosen or break free of the restraints. Here, Plaintiff has simply not

presented objective evidence in response to the summary judgment motion showing that he was

injured by the alleged incident of excessive force.

        Based on the foregoing, the undisputed evidence demonstrates that Plaintiff was placed in

                                                    8
the restraint chair in a good-faith effort to maintain or restore discipline, and the actions of

Defendants were objectively reasonable. Courts have consistently held that the use of restraints

for extended periods of time are not unconstitutional where the evidence shows that officers placed

the inmate in restraints for the purpose of maintaining or restoring discipline. See Pugh v. Evans,

No. 5:11-CT-3239-D, 2012 WL 6892816, at *3 (E.D.N.C. June 20, 2012) (finding that a pre-trial

detainee being held in the restraint chair for two hours, after he sued the prison’s intercom system

inappropriately, was not “an unreasonable period of time,” and noting that courts have held that

the “use of devices such as restraint chairs . . . have repeatedly been found to be constitutional

when used appropriately”); Norris v. Engles, 494 F.3d 634, 639 (8th Cir. 2007) (finding no

constitutional violation where a pretrial detainee, who threatened to kill herself, was handcuffed,

shackled, and chained to a floor grate for approximately three hours); Blakeney v. Rusk Cnty.

Sheriff, 2004 WL 442672 (5th Cir. Mar. 11, 2004) (unpublished) (finding no constitutional

violation where a disruptive pretrial detainee was confined in a restraint chair for twenty hours,

but was allowed to use the bathroom and given water).

       In sum, Defendants Crane and Clouse are entitled to judgment as a matter of law as to

Plaintiff’s claim that they violated his constitutional rights by placing him in a restraint chair for

approximately two hours. Moreover, as to Plaintiff’s claims against Defendant Marion based on

failure to intervene to stop the alleged constitutional violation, law enforcement officials may be

held liable in Section 1983 actions in which the officials “fail[] or refuse[] to intervene when a

constitutional violation such as an unprovoked beating takes place in [their] presence.” Ensley v.

Soper, 142 F.3d 1402, 1407 (11th Cir. 1998); see also Yang v. Hardin, 37 F.3d 282, 285 (7th Cir.

1994). To succeed on a theory of what is sometimes called “bystander liability,” a plaintiff must

show that the defendant officer: (1) knows that a fellow officer is violating an individual’s

                                                  9
constitutional rights; (2) has a reasonable opportunity to prevent the harm; and (3) chooses not to

act. Randall v. Prince George’s Cnty., 302 F.3d 188, 204 (4th Cir. 2002). Here, because there

was no constitutional violation in the first instance, Defendant Marion cannot be held liable on a

claim based on failure to intervene.

       In sum, for the reasons stated herein, Defendants are entitled to summary judgment.2

       IV.      CONCLUSION

       For the reasons stated herein, the Court will grant summary judgment to Defendants and

dismiss this action with prejudice.

       IT IS, THEREFORE, ORDERED that:

       1.    Defendants’ Motion for Summary Judgment, (Doc. No. 24), is GRANTED, and this

             action is dismissed with prejudice.

       2.    The Clerk is directed to terminate this action.

                                              Signed: January 9, 2019




2 Defendants raised qualified immunity as a defense to Plaintiff’s claim. Because the Court has
determined that there was no constitutional violation in the first instance, the Court does not need
to determine whether Defendants are entitled to qualified immunity. The Court observes,
however, that even if the Court were to find that a genuine issue of dispute existed as to whether
Defendants violated Plaintiff’s constitutional rights, Defendants would be entitled to qualified
immunity in any event. That is, even construing the evidence in the light most favorable to
Plaintiff, it was not clearly established at the time of the alleged constitutional violation that
restraining a pre-trial detainee for about two hours in a restraint chair violated his constitutional
rights, where he was periodically allowed to have the restraints adjusted, and where an officer
observed him the entire time.

                                                   10
11
